Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 1 of 56

Exhibit D

 
ARI,

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 2 of 56

 

 

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MAGGIE MCNAMARA, CIVIL ACTION - LAW

Plaintiff
-vVs- NO. 3:17-CV-2182-MEM
SUSQUEHANNA COUNTY,

et al,
Defendants

 

 

ROBERT STOUD, CIVIL ACTION - LAW

Plaintiff
NO. 3:17-CV-2183-MEM

SUSQUEHANNA COUNTY,
et al.,

KR IIIIIYY) YI) YI YY YY

Defendants.

DEPOSITION TESTIMONY OF
ALAN _M. HALL
WEDNESDAY, AUGUST 15, 2018

MAZZONI KARAM PETORAK & VALVANO
321 SPRUCE STREET
SCRANTON, PENNSYLVANIA

KATHLEEN HUGHES
COURT REPORTER

KEYSTONE COURT REPORTING AGENCY, INC.
4099 BIRNEY AVENUE, SUITE 9
MOOSIC, PA 18507
(570) 558-3011 (800) 570-3773
FAX (570) 558-3014

 

 

 
Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 3 of 56

 

 

COUNSEL PRESENT:

On behalf of the Plaintiff:
MAZZONI KARAM PETORAK & VALVANO
BY: GERARD M. KARAM,ESQ.
321 Spruce Street
Scranton, PA 18503

On behalf of the Defendant:
KREDER BROOKS & HAILSTONE
BY: JAMES HAILSTONE, ESQ.
220 Penn Avenue, Suite 200
Scranton, PA 18503

STIPULATIONS

It was agreed by and between counsel that all
objections, except as to the form of the question, will
be reserved until the time of trial.

It was further agreed that the reading, signing,
sealing and filing of the deposition transcript will be
waived.

INDEX OF WITNESSES

EXAMINATION PAGE NUMBER
ALAN M. HALL, COMMISSIONER
By Mr. Karam won oe ee 3

 

 
DS OO BF WD NO FP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

ase 3°17-cv-02183-MFM_ Document 46-4 Filed 05/21/19 Page 4 of 56

 

 

 

 

3
ALAN M. HA L_L, COMMISSIONER,
WAS CALLED, AND HAVING BEEN DULY SWORN,
WAS EXAMINED AND TESTIFIED AS FOLLOWS:
COURT REPORTER: Usual stipulations,
counsel?
MR. HAITLSTONE: Yes.
MR. KARAM: Yes.
EXAMINATION BY MR. KARAM:
Q. Would you please state your name for
the record?
A. Alan M. Hall.
Q. And how are you currently employed?
A. I'm the Chairman of the County
Commissioners of Susquehanna County, plus I'm
self-employed.
Q. . Do you mind if I call you Commissioner
for today?
A. Whatever you want to do.
Q. How are you self-employed?
A. I'm a Real Estate Agent.
Q. And if you had to put a split on the

time you spend as Commissioner and Real Estate Agent,
what would that be?

A. Probably about 75/25.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
B W NO

Ov oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 32:17-cv-02183-MEM. Document 46-4 EFijled 05/21/19 Page 5 of 56

 

 

4

Q. Seventy-five Commissioner?

A. Yep.

Q. Could you give us your educational
background?

A. I have a four year Business Degree from
Wilkes University.

Q. And how about your work history?

A. I worked many jobs through my career.
I was self-employed at thirteen to Universal
Instruments Corporation where I was Manager of
Manufacturing Facilities, and also Manager of
Production and Inventory Control.

Q. And then from where did you go?

A. Universal, I went to a company called

Red's Garage, I was Manager of his Towing and
Recovery Operation, heavy equipment. And from there
I went into the transportation field with Holmes
Transportation, I was a driver and dispatcher for
them, they went out business. I went to work for
Yellow Freight, I was a driver, dispatcher, morning
manager, and then they merged with Roadway and I

retired from there.

QO. And then ran for office?
A. Then ran for office.
Q. Did you run individually or as a team

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Bm W NYO

Ov Om

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17.cyv-02123-MEM Document 46-4 Filed 05/21/19 _ Page 6 of 56

 

 

5

with somebody?

A. Individually.

Q. And have you run individually every
time?

A. Every time.

QO. When were you first elected?

A. 2012 I think.

Q. And when you were elected in 2012, who

were the other Commissioners in Susquehanna County?
A. The ones that were elected at that time
were Maryann Warren, she was the Democrat; Mike
Giangrecco, he was the Republican.
Q. And how would you characterize your
governing style, did you work as a team or was it

party rule governing?

A. I would say most generally it was as a
team.

Q. Have you ever given a deposition
before?

A. Yes.

Q. When?

A. I can't recall, it was few years ago on

a case involving Clean and Green.
Q. Was it as a Commissioner --

A. Yes.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
mB OW NM

Oo wa nD oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25°

Case 3-1 7.cv.02183.MEM Document 46.4 Filed 05/21/19 Page Zot 56

6
Q. -- that you gave the deposition?
A. Yes.
Q. Did you prepare for your deposition

here today at all?
A. No.
Q. Did you speak with anybody prior to
coming for the deposition?
A. Just my attorney.
And who is your attorney?
Jamie.
And did you review any documents?
No.
Do you know Steve Stoud?
Yes.

And how do you know Steve?

> 10 > O Ff O P

He was an employee at the County. I
was one of the individuals that hired him.

Q. Tell me about how Steve was hired?

A. He was hired, we had an issue in our
911 EOC not being efficient and not being managed
properly. We were looking for a Public Safety
Director and his name came up, we interviewed him and
hired him for that position.

Q. And what year would that have been?

A. I can't recall. I mean, it's got to be

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
NO FO FPF WB NO FP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case-3:17.cy-02123-MEM Document 46-4 Filed 05/21/19 Page 8 of 56

 

 

7
"14, '15; '13 maybe.
Q. It was during your first term?
A. It was during my first term, yes.
Q. And what has your working relationship

been like with Steve since you hired him?

A. Redefine that please?

Q. Well, do you have any -- during your
term as Commissioner and Steve's employment with the

County, did you have any problems with Steve?

A. Did I personally, no.

Q. Did you have any problems with his work
product?

A. With his product, no, I did not.

Q. Do you know Maggie McNamara?

A. Yes, I do.

Q. How do you know Maggie McNamara?

A. She was an employee of the County.

Q. And were you involved in her hiring?

A. Well, County Commissioners always are

involved in the hiring except for another elected
official, so everything has to get finally approved
by the County Commissioners. |

Q. Did you interview her?

A. My recollection is that I did not

interview her, that was done by Steve and probably

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Bm W NO

Oo wa nD wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case. 32:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 9 of 56

 

 

8
the HR Director at the time.

Q. During your term as Commissioner, did
you have or witness any problems with Maggie
McNamara's work product?

A. The only thing that I can recall is the

issues that the Commissioners had with the Agenda and
the punctuation or substance of the Agenda.

Q. Why don't you describe who had the
problems and what the problems were?

A. Well, it was the other Commissioners,
the other two Commissioners --

Q. Who were?

A. Commissioner Warren and Commissioner
Arnold were the ones that basically reviewed the
Agendas and looked for things that they felt weren't
correct as far as typos or substances that weren't
correct, that's something I didn't really pay that

much attention to.

Q. You didn't believe it to be
Significant?
A. Well, my management style was

different. I didn't worry about crossing the t's and
dotting the i's. I was worried about keeping the
wheels on the bus.

Q. So other than that, you had no problem

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
B WM HB

NON oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case. 3:17-cv-021832-MEM Document 46-4 Filed 05/21/19 _ Page 10 of 56

 

 

9

with Maggie McNamara's work product?

A. No, I did not.

Q. How about Richard Ely, do you know him?

A. Yes.

Q. Tell me, how do you know him?

A. He was hired as the HR Director at
Susquehanna County.

QO. And who was involved in the interview

process in hiring him?

A That was the Commissioners.

Q. You being one?

A Yes.

Q. Was Steve Stoud involved in the

interviewing process?
A. I can't remember if he was or not.
I can't remember the time he was hired versus Steve,

but if he had been there, he probably would have

been.
Q. And what was he hired as?
A. HR Director.
Q. So can you tell me as Commissioner,

what are the duties of the HR Director?
A. Well, at Susquehanna County it was a
little bit different than most places. But basically

it was taking care of people's medical, making sure

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
OP

B WO NN

Oo w~TI DW OH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3°17-cv-021283-MEM Document 46-4 Filed 05/21/19 Page 11 of 56

 

10

they were signed up, making sure that the Pension
things were filled out correctly, working with the
Actuary, making sure the Actuary had the information
they needed, trying to take care of the, you know,
personnel issues. If somebody had a personnel issue,
one of the other elected officials or one of the
Department Heads try to intervene and make sure
people were doing things correctly.

Q. Did there come a point in time when
there was a HR issue involving Rich Ely himself?

A. Can you be more specific?

Q. Well, did there come a time when Maggie

McNamara made a complaint about Rich Ely?

A. Yes.
QO. Tell me what you knew about that?
A. I had received a phone call from the

Chief Clerk, which was Mr. Stoud, that apparently
there was an issue at work, where apparently Mr. Ely
was hugging or kissing people for a Christmas
farewell right before Christmas.

Q. And how was that complaint handled?

A. It was given to Mr. Stoud to
investigate and to inform us as to what the findings

were.

Q. And what was your understanding of what

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
m WW NN

+ Dm

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cyv-02183-MEM Document 46-4 Filed 05/21/19 Page 12 of 56

 

 

11

Mr. Stoud's findings were?

A. That there was an incident in the
office where he had been hugging. And apparently
there was one lady that came in the office from vote
register I think she was, came in and hugged and gave
Rich a kiss, and then apparently others in the office
did partake in the same thing.

My understanding is that at that point
nothing occurred in the office except maybe the look
at each other between McNamara and Ely. But then he
apparently went to the parking lot, and my
understanding was, he tapped on the window, she
rolled the window down, and at that point he offered
to -- my understanding, I think it was to give her a
Christmas wish or kiss or whatever on the cheek or
whatever, and my understanding was that she said no,
and backed away and he backed away and that was the
end of it.

Q. And was there a finding by the
Commissioners as to whether this amounted to
harassment?

A. There was a finding by the
Commissioners that it was --well, I guess a type of
harassment you would call it, that it was an act of

unwanted gesture that the Commissioners deemed was

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Mm WW bh -

Oo wT DW MN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 32:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Paqe 13 of 56

 

 

12
not appropriate.
Q. And did Mr. Ely, did he acknowledge
that it was not appropriate?
A. Yes, I do recall that he did write a

letter of response acknowledging that what he did was
not right, he shouldn't have done it, yes.
Q. And did Mr. Stoud make any

recommendations regarding discipline of Mr. Ely?

A. Yes.
Q. What was his recommendation?
A. His recommendation at the time, he felt

that Mr. Ely needed to be let go for the incident.

Q. And what did the Commissioners
conclude?
A, The Commissioners concluded that the

infraction at that time, that as a group of
Commissioners that he was going to be given a Final
Written Warning, that the incident was not
appropriate and any further types of incidents of any
kind would lead to his termination.

Q. And was that a unanimous decision of
the Commissioner?

A. I would say -- I would say no.

Q. What was the vote, how did the vote

break down?

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Dm W NO

oO wa ND wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19. Page 14 of 56

 

 

13
A. Well, let me rephrase that. It was not

a vote because we didn't take a vote because
Commissioner Giangrecco was outgoing at the time so
he abstained from it all, which left Commissioner
Warren and myself.

Q. Just Commissioner Warren and yourself?

A. Right, at that time. Commissioner
Arnold hadn't taken office at that point. So at that
point it was a split between her and I as to what
should happen.

Q. What did you believe should happen?

A. I was leaning toward termination but I
agreed to keeping him and doing the Written Warning.
Q. And can I assume that one of the
reasons you were leaning towards termination because

was the fact that he was the HR Director of the

County acting in an inappropriate way with another

employee?
A. That's correct.
Q Any other reasons?
A. No.
Q So who notified Mr. Ely of the decision

that he would just -- what was the discipline?
A. It was a Formal Written Warning that

was created by our Labor Attorney and came back to

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
SB W NYO

Ovo Om

10

11 -

12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 _ Filed 05/21/19 Page 15 of 56

 

14

our Chief Clerk which was Mr. Stoud to administer.

Q. And was that placed in his personnel
file then?

A. Yes.

Q. And it still would be there?

A. I would hope.

Q. And during your time as Commissioner,

was there a Chain of Command Policy that was

instituted ever?

A. Well, yeah, there's always been a Chain

of Command with the County.

Q. And why don't you tell me what that is?
A. Well, The Chain of Command is that
everybody if supposed to -- if there's an issue,

they're supposed to work with their Immediate
Supervisor and work up the ladder. If they have an
issue, they go to their Supervisor, if that's a
problem, then they to go their Manager, if that
doesn't get resolved, on up to Chief Clerk, and then
to the County Commissioners. And vice versa, if the
Commissioners need something, they go to whoever
reports directly to the Commissioners and they're
supposed to handle it down through.

Q. So when it comes to the Commissioners,

if there is an issues, who are the Commissioners

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
mB W NH

Oo wa nD Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

(ase 3:17-cv-02183-MEM. Document 46-4 Filed 05/21/19 Page 16 of 56

 

 

15

Supposed to go to?

A. I'm sorry?

Q. So if there is an issue within the
County that the Commissioners want to investigate or
have a question on, how are the Commissioners
supposed to handle that situation?

A. They go to whoever the direct report is
to the Commissioners, if it's the --

Q. Would that be the Chief of Staff?

A. The Chief Clerk, depending on how it
was split up at the time. We did have the Chief
Clerk reported to the County Commissioner at one
point and the Public Safety Director reported, so it
depends on whose department it was.

Q. And is it appropriate for a
Commissioner to go to an employee that may have two
or three Supervisors above him, would it be
appropriate for a Commissioner to go directly to that
employee?

A. Well, they can. I mean, they don't
have to follow the Chain of Command. I mean, they
are a Commissioner, they can pretty much do what they
want.

Q. Would it be appropriate?

A. Well, I guess it depends on who you're

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
m WW NO

Oo wT DW Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 17 of 56

 

 

16
asking.

Q. I'm asking you?

A. Well, me, I wouldn't do that. I would
go to the person that I should be going to which
would be the Chief Clerk.

Q. Commissioner Arnold came in what year?

A. ‘16, '17. She started the beginning of
‘16 maybe.

Q. Did there become issues with regard to

the Commissioner Chain of Command with Commissioner

Arnold?
A. Yes.
Q. Can you tell me about that?
A. Well, she was notorious of going to

employees directly and not going to Supervisors or

Department Heads or the Chief clerk.

Q. And was she ever warned against doing
this?

A. Yes.

Q. Who would warn her against doing this?

A. There was actually -- I did as the

Chairman of the Commissioners after talking to the
other Commissioner Warren that we agreed that we
needed to do something, and also our County Solicitor

Giangrecco also gave her a letter.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Bm W DH

oO wT DW Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 18 of 56

 

 

17
Q. What were the instances that led you to
warn her against behaving this way?
A. The issue I remember is that she went

into the Public Safety Department and talking to
people in the Public Safety Department that were two
or three levels down and talking to them, you know,
personnel issues and other issues with the County.

Q. And at the time who was the Director of
Public Safety?

A. That was Mr. Stoud.

Q. Did you witness any personal issues

that Commissioner Arnold may have had with Steve

Stoud?
A. Personal in what way?
QO. Personal animus against him?
A. Yes, there was said from the beginning

that part of what she ran on was the management of
the County had to go.

Q. But isn't that more style than personal
management style?

A. Her style is how she wants to do
things, yeah.

Q. But what I'm saying is, did you see a
personal animus that she had against Steve Stoud, she

didn't like him?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
DB W NO

ON oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 19 of 56

 

 

18
A. I would say that's a true statement.
QO. Why would you say that's a true
statement?
A. I am not positive as to the reasons
why.
Q. And what did you see her do that would

lead you to believe that she had a personal animus
against Steve Stoud?

A. Well, she had made comments to the HR
Director that was Sara (sic) at the time that she
wanted him fire.

Q. And indeed she stated she wanted Maggie
McNamara fired as well, isn't that correct?

A. That's true.

Q. And would this be very early on in her
tenure aS a Commissioner when this started?

A. Yes.

Q. Was it Commissioner Arnold and
Commissioner Warren the ones who were complaining

about typos and grammar errors and Maggie McNamara's

agenda?
A. I would say that's true.
Q. Both of them?
A. Yes.
Q. Did you ever have discussions with him,

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
MS OF FP WD DN FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 20 of 56

 

 

19
that hey, look, this isn't that big a deal?

A. Well, I had discussions with them and I
didn't say it wasn't that big a deal. I did have
discussions with them to say that they needed to try
and meet with Maggie and Steve and work it out and
come to a resolution as to the issues and problems,
that it wasn't productive in the way things were
going.

Q. Did there come a point in time when
Commissioner Warren indicated to you that she wanted
to intentionally embarrass Maggie McNamara by
exposing these typos and grammar errors?

A. I would say that the comment was more
of, well, if it's not going to get fixed before the
meeting, then I'll just bring it up in the meeting
then. |

Q. Did she say her intention was to
embarrass Maggie at the meeting?

A. I think the wording was that -- she
didn't say that she was intentionally trying to
embarrass her. Her comment was, that she would
probably be embarrassed if I bring this up at the
meeting.

Q. At that point in time, Maggie

McNamara's position was of Deputy Chief Clerk, is

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
DS FO FP WD NY FP

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 21 of 56

 

 

20
that accurate?
A. Yep.
Q. And her office was in Commissioners'
office?
A. Right.
Q. After Rich Ely was disciplined when he

was HR Director, did there come a point in time when

you moved him?

A. Yes.
Q. Where did you move him?
A. He was moved out -- a Veterans Affairs

person was discharged and we needed somebody in our
Veterans Affairs, he was a Veteran, so he was
qualified, we thought it would be our best fit to

move him to our Veterans Affairs office.

Q. Why was the Veterans Affairs guy
discharged?
A. I can't remember. He was goofing off,

not doing his job. I can't recall.

Q. Could it be a sexual harassment against
him?

A. Not that one.

Q. So Rich went into Veterans Affairs

which is in another building?

A. Was in another building.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
me W MPM

Ov WO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 22 of 56

 

 

21
Q. Was in another building. And then did

come a point in time when the Commissioners or one
Commissioner or two Commissioners indicated to Maggie
McNamara, you have to go over there now and help Rich
Ely with Veterans affairs?

A. I don't know what the other
Commissioner said. But I remember my conversation
was, asked if she would help out and go over and see
what is going on over there to make sure our Veterans

get taken care of, but I don't know what the other

one said.

Q. So she went over there?

A. Yes.

Q. Can you describe the Veterans Affairs
office?

A. It's in the County Office Building,

it's basically two offices in one, there's a back
office and a front office. You go through the front
office to get to the back office. And basically the
clerical person sat in the front and the Veterans
Director sat in the back.

Q. And would you describe Maggie's
position as the clerical position at that time?

A. No. I would classify her position as

the Deputy Chief Clerk that was over trying to help

 

 

KEYSTONE COURT REPORTING AGENCY, INC.
Bm W NO

Oo way HD Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 23 of 56

 

 

22

out.

Q. But she would be working in a clerical
position?

A. She would be working in that area, yes.

Q. And you said it was two offices in one?

A. Yeah.

Q. So how big of an area was this?

A. Each office was probably, you know,
eight by twelve.

Q. So she'd be working right next to Mr.

Ely?

A. The first office, there was a wall
behind her before you went into the office where he
was.

Q. I'm going to call your attention now to
May of 2016, you were the Chairman of the
Commissioners at point in time, correct?

A. I believe so, yes.

Q And your Solicitor was Mike Giangrecco?

A. Yes.

QO Do you recall Steve Stoud coming to see
you and explaining that the situation with
Commissioner Arnold and Commissioner Warren as it
relates to Maggie McNamara and Steve Stoud was

rapidly deteriorating, in that they felt there was

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Mm W NM fF

Ov ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 24 of 56

 

 

23

hostile work environment between those Commissioners,
not you, those Commissioners and themselves?

A. Well, we had a conversation about the
conditions, the work conditions. And yes, he did
say that he felt that it had deteriorated quite a

bit, and that, you know, he didn't mention the word

hostile.
Q. Did he mention the word harassing?
A. He may have, I don't recall.
Q. Did he mention the word retaliatory,

that they were being retaliatory against?
A. I don't that.
Q. Nonetheless, he came to you and told

you that we have a bad situation?

A. Yes.
Q. And what else was said at that meeting?
A. Well, I think it was --and I can't

remember the timing -- that this all lead up to that
meeting to another meeting of the other two
Commissioners which I pulled him into --

Q. Him being Steve?

A. Steve, I'm sorry, which I pulled Steve
into, which was about a performance issue with Maggie
McNamara, that that meeting went through -- which was

not another -- which wasn't a great meeting either.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
LE,

NO OF BP WO DN FH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Eiled 05/21/19 Page 25 of 56

 

 

24

Q. And I don't want to put words in your
mouth but I'm going to paraphrase something.

In May of 2016 Steve Stoud goes to you
and Mike Giangrecco and says, this situation with the
other two Commissioners and Maggie McNamara and Steve
Stoud is deteriorating, they claim -- they said it
was, you're harassing, hostile; you and Mike in turn
decide, well, the other two Commissioners need to be
brought in on this, is that accurate?

A. Well, what we said was, they all need
to get together to have a conversation to work this
out.

Q. And then they all get together and the
meeting turns to, well, how are we going to
discipline Maggie McNamara?

A. No, that is not true. What happened
was, there was tried several opportunities to have
conversations between all of them but it got to the
point where the other two Commissioners that they
weren't happy with what was going on, so they decided
to have a meeting to talk about the issue with Mr.
Stoud and Maggie McNamara. .

Q. What weren't they happy with?

A. Well, again, it was all about the

agendas, and they had something about Maggie talking

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
mB WHY

Oo wT DW OO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

ase 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 26 of 56

 

 

25
to Department Heads gruffly or inappropriately.
Q. And have any Department Heads come
forward and confirmed that?
A. Not to me.
Q. Did they give you names of Department

Heads who came to them and said they're complaining
to me about Maggie.

A. Actually, I think Commissioner Arnold's
response was, that she didn't have to tell anybody
the names that she was talking to.

Q. So she wouldn't share the names with

the Chairman of the Commissioners?

A. No.
Q. Okay. Sorry. Go ahead?
A. So that the two Commissioners called me

in, they were in Commissioner Warren's office,
Commissioner Warren and Arnold were in Commissioner
Warren's office, they called me and said, you know,
we have a problem, we don't like this, we want to
take a look and see what we can do about getting rid
of Steve and Maggie.

And I said, I'm not a part of this,
this is on you, I will go get Steve. You guys deal
with it however you want.

Q. So let me back up. At this stage, to

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
OR

Be Ww NH FF

Oo AJ DD OW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

ase 3:17-cv-02183-MEM. Document 46-4 FEjled 05/21/19 Page 27 of 56

 

 

26
your knowledge, and let's first talk about Maggie

McNamara, the only complaints you heard the
Commissioners say at this stage against Maggie
McNamara was, she made some typos and grammatical
errors in agendas -- -
MR. HAILSTONE: I object to the
form.
BY MR. KARAM:

Q. -- and she spoke gruffly with
Supervisors that they would not name?

A. Well, there was more than just that, it
was the -- you can talk about the grammatical errors,
but there was also the, you know, the wording of the
motions that was -- that they believe was an issue.
Also, it was the talking to the other Department
Heads, but also then there was the issue of Steve and

Maggie spending too much time together.

Q. And we'll get to that.

A. I'm sure.

Q. We'll get to that in a second.

A. And there were some issues there, I

can't remember what they were.
Q. But for what you just said, they wanted
to fire Maggie?

A. Yes.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Mm W NO fF

oOo waTI BD WO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 28 of 56

 

 

27
Q. And they made it clear?
A. Yes.
Q. Now, let's go to this spending too much

time together. Was it clear to you that at some
point in time either Commissioner Arnold,
Commissioner Warren or both who were claiming or
insinuating that Maggie McNamara and Steve Stoud were
having an affair?

A. That was just Commissioner Arnold.

Q. And she made it clear to you that she

felt they were having an affair?

A. Yes.

Q. Were you the only one that she said
that to?

A. To my knowledge, no.

Q. Who else do you believe she said that
to?

A. The Solicitor.

Mike Giangrecco?

A. Mike Giangrecco, Jeanne Conklin, who
was the HR Director at the time, and I don't know who
else but other people in the building knew.

Q. And do you believe that Commissioner
Arnold was using that belief to attempt to fire

Maggie McNamara and Steve Stoud?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
NY OO FB W DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM. Document 46-4 Filed 05/21/19 Page 29 of 56

 

 

28
A. I don't think so, I think her
motivation --
Q. Was that part of her motivation?
A. No, I think her motivation was that she
just wanted different people in those offices.
Q. What was her reasoning in saying that

Steve and Maggie were having an affair?
A. I don't know -- well, she was just
saying that they spend too much time in the office

and they're always giggling and stuff like that.

Q. And did she think that was
inappropriate?

A. Apparently.

Q. Did she ask what were they meeting
about?

A. You know, she may have. And my

response would be: I have no clue, why don't you go
ask them.

Q. So at this meeting where Arnold and
Warren said we want Stoud and McNamara fired, what
was your response?

A. My response was: I'm not part of this.
If you guys want to do this, you're going to do it on
your own.

I said, at this point I'll go get Mr.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Be W DN

Oo wT DW wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 30 of 56

 

 

29

Stoud. If you want to do something with McNamara you
-- I said, but at the same time you've got an
employee who's never been written up, never had any
discipline issues, you know, you can't do it this
way.

And I said, you might want to think
about this. And that's when they decided that
they're going to do a Written Warning instead of
terminating her. And that's when I said: Listen,
I'm going to get Steve, she works for Steve, she
doesn't work for me, I'm not doing this, I'm not

getting in the middle of it.

Q. Was Mike Giangrecco there at the time?
A. He was not in the meeting.

Q. Was he consulted?

A. I don't know if any of them consulted

him or not, I don't believe so, but then again, they
may have.

Q. At this meeting did Arnold or Warren
make complaints that Stoud and McNamara are
complaining that they were working in a hostile work
environment and that they're being harassed?

A. Did Commissioner Warren and
Commissioner Arnold say that?

Q. Yeah.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
ee W NHN

Oo waTI DW Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:17-cv-02183-MEM Document 46-4 Eiled 05/21/19 Page 21Lof 56

 

 

30
A. No.
Q. No?
A. No.
Q. Did you ever hear Warren or Arnold

complain that Stoud was claiming that he was working
in a hostile work environment or McNamara?
A. No, I don't think so -- I can't recall.
Q. So did there come a point where Stoud

was brought into the meeting?

A. Yes.

Q. And were you still there?

A. Yes.

Q. And what happened at the meeting?

A. Mr. Stoud came in and sat down and I

told them: Here he is, tell him what you want to do.

Q. And what did they tell him?

A. They both shared that they were not
pleased with McNamara's performance and that they
wanted her written up. And that there was issues and
they went down through some of the issues of the
spending too much time together, the problems with
the agendas, the attitude toward the Department Heads
and Elected Officials.

Q. And did Commissioner Arnold indicate

that people were talking about them?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
a

MN OF FPF WO DY FF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-021232-MEM. Document 46-4 Filed 05/21/19 Page 32 of 56

 

 

31
A. I don't know if she said it there but
she has said that.
Q. Do you know who these people were?
A. Again, she doesn't tell you who she
talks to but she talks to everybody.
Q. Do you recall Steve Stoud asking who

these people were and Arnold saying, I don't have to
tell you?

A. I don't recall that. I had heard that
but I don't recall it.

Q. Do you recall Commissioner Warren or
Commissioner Arnold stating to Stoud that it doesn't

look good for them to be spending so much time

together?
A. Ask the question again?
Q. Do you recall either Commissioner

Arnold or Warren stating to Steve Stoud that it
doesn't look good for Stoud and McNamara to be

spending so much time together?

A. In that meeting?

Q. Well, in that meeting or at another
time?

A. I don't recall hearing the conversation

but I do remember either Mr. Stoud or somebody

telling me that that conversation existed.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
er

ON Oo FB W NY FB

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 33 of 56

 

 

32
Q. And was it after this meeting that she

went to Conklin, to your knowledge, that she went to
the HR Director Conklin and said: I want McNamara

and Stoud terminated?

A. No, I think that was before that
meeting.

QO. Before that meeting?

A. Yeah.

Q. And then on June 8th, 16, did you

attend another meeting regarding Stoud and McNamara,
around June of 2016?

A. You'd have to tell me what the
conversation was for me to remember.

Q. Where they came up with a list of

complaints that they wanted Stoud to address to

McNamara?
A. I think that was the same meeting.
QO. Okay. Could it have been a different

meeting where the actual list was given?

A. No. I think it was the day after the
initial meeting is when they came up with a list of
the issues to address.

Q. And did Steve Stoud indicate that he
didn't agree with this, that he felt that Maggie

McNamara -- that their complaints against Maggie

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Mm GW NO -

oO waTI DW wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 34 of 56

 

 

33
McNamara were not warranted?
A. Yes.
Q. And did they tell him that if he didn't

address these issues with them that he'd be fired?

A. I don't know if it was exactly worded
that way.

Q. How was it worded?

A. I can't remember.

Q. Well, can you paraphrase it?

A. Well, I think it would be the same with

any other employee, if we ask the employee to do
something and they refuse a direct order, then yeah,
they'd probably lose their job.

Q. Did Stoud indicate to them that some of

their allegations were inaccurate?

A. Yes, in his opinion he did say that.
QO. And what was their response to that?
A. I think -- I'm trying to recall the

conversation. I believe their response was that they

felt the allegations were correct.

Q. And did he indeed address those issues?
A. Yes.
Q. And he provided you and the other

Commissioners with documentation to address those

issues?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Be Ww NHN FF

oOo wa nD oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 35 of 56

 

 

34
A. I believe he did.

Q. Did there come a point in time then
when you met with Steve Stoud and Maggie McNamara
about the environment that they were working in and
an opening in the District Attorney's office?

A. I did talk to -- I know I talked to
Maggie about that, I don't know if Steve was there or
not.

Q. And would it be accurate to say that
you basically said, hey, Maggie, these two, Warren

and Arnold, want to get rid of you, there's an

opening in the DA's office, you should apply for it?

A. No. I think my comment was, is that,
you know, the situation at hand, there's only a few
options; one, you can sit down with the two of them
and try to work it out, figure out how to get
something worked out so that it's, you know, works
for everybody or there's a position in the District
Attorneys' office, you can apply for that position.
I can't guarantee you because I'm only one
Commissioner, that things are going to change, get
better or get worse.

Q. When you say work out, work out what?

A. Work out the relationship that the

other two Commissioners had with her as far as the

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
m WW NO fF

oO wa HD Oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 36 of 56

 

35
issues they had at hand.

Q. And those issues were addressed with
Maggie through Steve Stoud, correct?

A. Right.

Q. How do you work out the Commissioners
saying, you're having affair with your Supervisor?

MR. HAILSTONE: I object to the
form. You can answer, if you can.
THE WITNESS: Well, I think you

need to have a conversation between two

people.
BY MR. KARAM:

Q. Wasn't it already said that that's just
simply not true? Weren't they informed that it
wasn't true?

MR. HAILSTONE: I object to the

form. I object to putting facts in the

record that aren't in the record. I

don't think that it was ever asked

whether.

BY MR. KARAM:

QO. Did you have knowledge that Arnold and
Warren were informed that this isn't true?

A. Well, I do know that both McNamara and

Stoud said that, you know, that is incorrect.

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
me W NO BF

Oo wT wD wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 37 of 56

 

 

36
Q. Yet Arnold continued with the
insinuations?
A. Well, I don't know at the timing of it

as to how much continuation there was, if any.

QO. Do you recall in mid June, you
approaching Steve Stoud and saying that Commissioner
Arnold approached you and told you that she felt she

had to break them up in order to save Steve Stoud's

marriage?
A. That is true.
Q. And in mid June of 2016, she went on to

say, that if they're not having an affair, one's
going to happen?

A. “I don't recall that.

QO. And did you tell her, Commissioner,
stop making statements like that?

A. Yes.

Q. Did you tell her that it's wrong for
her to make statements like that?

A. Yes.

Q. Did you tell her that it's going to get
us in a lawsuit if she continues to make statements
like that?

A. I would say, not quite to that level

but yes.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Oey,

OS OT FPF W ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 38 of 56

 

37

Q. After that occurred, did you instruct
or advise Steve Stoud to the contact the CCAP
Attorney, to tell him, you know, what's happening?

A. I don't --

MR. KARAM: We might as well put

this on the record, it was Mike Donohue

who, for the record, is in Jamie's

office who we have waived any conflict

issues and that's already been resolved

between Attorney Hailstone and myself.
THE WITNESS: I don't recall that.
BY MR. KARAM:

Q. Do you recall ever talking to the Steve
Stoud where he indicated, I talked to Mike Donohue
about this?

A. I don't recall Mike Donohue's name
coming up.

Q. Now, it's mid July, 2016, and Steve
Stoud, his position is still I believe the Chief
Clerk and he also held the position of Director of
Public Safety, correct?

A. Yes.

Q. And the salary he was receiving at the
time was based on him doing both positions?

A. Correct.

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
DN OO FP W ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 39 of 56

 

 

38
QO. And in mid July of 2016, do you recall

Commissioner Warren approaching you with a desire to
eliminate the Director of Public Safety position?

A. Her comment was that she didn't know if
we really needed a full-time Public Safety Director.

Q. But you didn't have a Full-Time Public
Safety Director because he was also Chief Clerk?

A. But we did when he first started.

Q. But in July of 2016 he was performing
both duties?

A. Right.

Q. So it would be impossible for him to be
doing Director of Public Safety full-time?

A. Right.

Q. By the way, do you know where Steve
Stoud's wife works?

A. I don't think she works. She used to

work at the County.

QO. When did she leave the County, do you
recall? >

A. I can't recall. I think it was before
Mr. Stoud came -- I can't recall.

QO. So she --

A. She didn't work for the Commissioners.

QO. But she knows a lot of the County

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Mm W NO pF

oOo wT an wm

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cy-02183-MEM Document 46-4 Filed 05/21/19 Page 40 of 56

 

 

39
employees, would that be fair to say?
A. That would be fair to say.
Q. October, 2016, there was an issue with

Commissioner Arnold and Steve Stoud regarding the
scheduling of a Penn State appointment that resulted
in you and Commissioner Arnold and Mike Giangrecco

having an animated discussion about it, do you recall

that?
A. Yes.
Q. Can you tell me about it?
A. Apparently what I know, Commissioner

Arnold went in to Mr. Stoud's office, there was a
confrontation that occurred. And I was not in the
office at the time or in the area. It came back to
me there was an issue. I met with our Solicitor, Mr.
Giangrecco, and talked to him. So the two of us
talked to Commissioner Arnold about protocol and
about the temperament of conversation.

Q. Would it be fair to say that you and
Solicitor Giangrecco indicated to Commissioner Arnold
that the way she was handling things was affecting

the entire Commissioners' staff?

A. That would be true.
Q. In a negative way, correct?
A. Correct.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Mm W NO

oOo wa nD WO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 41 of 56

 

 

40

Q. And she was told this?

A. Yes.

Q. And she was told to refrain from making
the comments she was making to Steve Stoud and
underlings for lack of a better term?

A. She was told to reframe from making the
comments and also going around his office and
breaking the chain of command.

Q. And do you recall Solicitor Giangrecco
drafting a letter to Commissioner Arnold?

A. Yes, I do.

QO. And what did that letter indicate?

A. If I recall in that letter, again it

was a letter telling her to cease and desist the way
she was handling things before it gets the County in
anymore trouble, and I was just paraphrasing, I can't
remember.

Q. Sure. How many letters did Mike
Giangrecco write to Commissioner Arnold telling her
that she has to stop this conduct?

A. I know of one. I don't know if there
was others. I do know of the one.

Q. If I told you that we believe there's
two.

A. There could be. I can't recall.

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
TI

NS OO Fe W NH F

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 42 of 56

 

 

41
MR. KARAM: Jamie, do you have
those?
MR. HAILSTONE: I only have one.
If there is another one, I don't have
it.
MR. KARAM: Would I be able to get
a copy of the one you have? Do you have
it with you?
MR. HATLSTONE: No.
BY MR. KARAM:
Q. Was Commissioner Arnold told both by

you and Giangrecco that her actions were harassing
and retaliatory?

A. I'd have to look at the letter I wrote
and the letter that he wrote to see what is in there.
I can't remember exactly.

Q. How about in your conversations with
her when you were telling her to stop, did you not
tell her, you're harassing him?

A. T don't think I used the word
harassing. I said that -- and I was pretty blunt:
You need to stop doing this immediately before we get
in more trouble.

Q. And can we assume that you felt you

were going to get in more trouble because what she

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
m W NM |

OY oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 43 of 56

 

 

42
was doing was wrong, in your mind?
A. Yeah, correct.
Q. Even if you didn't say it to her with

the knowledge that you have, would you believe her to
be harassing Steve Stoud? |
MR. HAILSTONE: I object to the

form.

THE WITNESS: You're asking my
personal opinion?

MR. KARAM: Your personal opinion?

THE WITNESS: Well, definitely

Commonwealth Arnold and Commissioner

Warren have a different management style

than mine.

BY MR. KARAM:

Q. Would you believe the course of conduct
that Commissioner Arnold pursued against Steve Stoud
was harassing in nature?

MR. HAILSTONE: Same objection.
THE WITNESS: You know, again, I

would say that my personality and my

experiences and the way I manage is

entirely different than the way they do.

What I think is acceptable and what I

think is not acceptable might be

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Mm W NH

oO ~~ SD wo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 44 of 56

 

 

43
entirely different to them.
BY MR. KARAM:

Q. Was the way she handled things in the
workplace with Steve Stoud and Maggie McNamara
acceptable to you?

A. I wouldn't handled the things the way
she did.

Q. Could I take that to mean that it
wouldn't be acceptable to you?

A. Well, I wouldn't do it that way.

Q. Who's Lisa Kowalewski?

A. She was the IT Director at the County.

QO. And tell me what you know about Lisa
Kowalewski and Steve Stoud?

A. Lisa was hired as the IT Director for

the County, came in, went to work, things started out
fine. She had some medical issues, had to take some
time off, came back. When she came back, there was a
difference in personality. And I remember that she
-- I didn't witness it. My understanding is that she
came into the office area and there was a big
confrontation in the Commissioners' office and
Mr. Stoud.

Q. And was the HR Director present when

this happened as well to your knowledge?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
N OF FP WH HO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 45 of 56

 

 

44
A. My understanding, the HR Director,

Jeanne Conklin, was there at that time.

Q. And is it fair to say that the
HR Director's interpretation and viewpoint of what
happened there, was that Mr. Stoud did nothing wrong?

A. Yes.

Q. And that was a personnel issue that was
handled internally?

A. Yes.

QO. And there come a point in time then,
after this incident, that Commissioner Arnold looked
into it on her own?

A. I can't answer that, I'm not sure
exactly. If you can rephrase the question?

QO. Well, did there come a point in time
then when Commissioner Arnold went into the IT
office, wherever that IT office is, to talk to the

other employees about the incident?

A. She could have.

@ You're not aware of it?

A. I'm not aware of it.

Q Were you aware Commissioner Arnold's

stating to the other employees that it was Stoud's
fault and we girls have to stick together?

A. I did hear that. I didn't witness but

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Mm W NON

Oo wat nD Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 46 of 56

 

 

45
TIT hear that.

Q. Did there come a point in time
subsequent to November 3rd, 2016, and I'm submitting
that Kowalewski occurred on November 3rd, 2016. Did
there come a point from time when Kowalewski
retrieved all of the E-mails between Maggie McNamara

and Steve Stoud to your knowledge?

A. Yes.
QO. How did that occur?
A. Commissioner Warren and Commissioner

Arnold wanted to know what was in those E-mails?

Q. Why?
A. I have no idea. I refrained and I
said: I'm not involved in it. If you two want to

team up and do this, you're on your own.
I brought our Solicitor in and he told

them not to do it also.

Q. Who was your Solicitor?
A. Michael Giangrecco.
Q. And so against your advice, against the

Solicitor's advice, they decided to retrieve all
County E-mails between Maggie McNamara and Steve
Stoud?

A. Correct.

Q. Any other employees?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
Mm W NO

oO wy HD OM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 47 of 56

 

 

46

A. There has been others in the past but
employees that have left the County.

Q. But at this stage, did they want to
retrieve any other employees besides Stoud and
McNamara?

A. No.

QO. And then who did they contact to do
this?

A. That went through the -- I believe the
New Chief Clerk and I believe IT Director.

Q. Ms. Kowalewski?

A. Yes.

Q. And they did it?

A. And they did it.

QO. And they found nothing?

A. My knowledge.

Q. And did there come a point in time when

you became aware that Kowalewski was conducting her

own separate investigation into Steve Stoud?

A. Yes.
Q. Tell me what you know about that?
A. Apparently my understanding was, was

that in getting the E-mails for the other two
Commissioners, she came across an E-mail about

something, and then started doing a background check

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
APT,

DP OF FP W NYO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 48 of 56

 

 

47
on Mr. Stoud which led to accusations of some
wrongdoing by Mr. Stoud.

Q. That he was committing some type of

fraud or kickback with a County Vendor?

A. That's correct.

Q. And Commissioner Arnold knew about
this, correct, knew about this private investigation
that Kowalewski was conducting?

A. All the Commissioners did.

Q. And knew about the allegations against
Steve Stoud that Kowalewski was making?

A. Correct.

Q. Wasn't indeed Arnold part of that
investigation, she was, you know, she was

side-by-side with Kowalewski in conducting this

investigation?
A. That I do not know.
Q. Kowalewski was certainly keeping her up

to date on everything she was doing though?

A. If she was, it wasn't to my knowledge.

Q. And as a result of this investigation,
it was brought to the District Attorney's attention
of Susquehanna County?

A. Correct.

Q. And at the time Steve Stoud was the

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
ee

Oo AD FO Ww WW YO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 49 of 56

 

 

48

Director of Public Safety in Susquehanna County and a
part-time County Detective?

A. Correct.

Q. And because the Commissioners now,
not you, but the other two, brought this to the
attention of the District Attorney's office, Steve
Stoud was suspended by the District Attorney's office
in his position as County Detective.

A. I'd have to check with the District
Attorney's office, I don't recall.

Q. I'm saying that he was.

So are you familiar with what the

results of this investigation were?

A. Yes.
Q. What were they?
A. That it was unfounded. That the

information that was there had to deal with something
many years ago and it wasn't with him. It was his

son I believe it was, some business or something that
he had. That there was nothing there which resulted

in the IT Director being terminated.

Q. Who voted on the IT Director being
terminated?
A. That was a decision made by the Chief

Clerk, the HR Director and the three Commissioners.

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
me WO HNO

Oo wT HD WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 50 of 56

 

 

49
Q. Attorney Robin Reed was the CCAP
Attorney at one point?
A. Yes.
Q. Did she come in at any point in time

and tell Commissioner Arnold, you need to treat
Stoud a little more professionally?

A. Yes.

Q. McNamara takes the job in the DA's
office, right?

A. Yes.

Q. After she took the job in the DA's
office, were the Commissioners continuing to complain
about her?

A. My understanding, there was comments
with the District Attorney, and I wasn't privy what
was going on with that.

(At this time there was a brief
discussion held off the record.)
MR. KARAM: For the record, the
caption is Robert Stoud but he is

commonly called Steve, so for the

purposes of the deposition we are

calling him Steve.

(At this time there was a brief

recess taken.)

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
NO OO WB W PDO PE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 51 of 56

 

 

50
BY MR. KARAM:

Q. Commissioner, did there ever come a
point where you were so concerned about the conduct
of Commissioner Arnold towards Steve Stoud or Maggie

McNamara that you ended up writing her a letter?

A. Yes.
Q. And what did you say in that letter?
A. Oh boy, I can't recall the exact

wording, but the gist of it was, she needed to follow
the chain of command, needed to be professional.

Q. Did part of it talk about the County
can't run if a Commissioner doesn't communicate with
the Chief Clerk, I'm paraphrasing?

A. I think what was in that one was, we
have 8:15 briefing every morning, part of that was
telling her that she needed to at the 8:15 briefing
because she wasn't coming in, and in order for the
Commissioners to know what was going on and to give
direction to the Chief Clerk and the people that need
direction can't do if you're not there. And I think
it went on to say that she needed to communicate with
the Chief Clerk because he is the person in charge of
running the County.

Q. And was she refusing to communicate

with the Chief Clerk at that point?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
OY TO DB WW PO Be

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 52 of 56

 

 

51
A. I would say pretty much, yes.
Q. And do you believe that was because of
her personal animus against the Chief Clerk?
A. I don't know her exact feelings but I
know she was not communicating with him.
Q. And would the Chief Clerk not being

able to communicate with one of the Commissioners, in
your opinion would that hamper the Chief Clerk's
ability to do his job to his fullest extent?
A. Well, it makes it more difficult when
all three are not informed and on the same page. I
mean, you don't expect all the Commissioners to agree
all the time.
MR. KARAM: Jamie, would I be able
to get a copy of that, a copy of these
letters for tomorrow?
MR. HAILSTONE: I can bring them
with me. And when you were asking
earlier about two letters from Mike
Giangrecco. And I think what the
confusion was, there's one from Mike and
one from Commissioner Hall. I don't
think there's two from Mike. I will go
back and check. TI only have one.

BY MR. KARAM:

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
GO MO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 53 of 56

 

 

92

Q. Did you write any other letters?

A. I can't recall. I know there was one.
I don't know if there was a second or not, there may
have been two, I don't know.

Q. Maggie McNamara and Steve Stoud filed
an EEOC Complaint, I believe it was September 2016,
around, I could be wrong about that, and I know you
don't want to use the words harassing or retaliatory.

Did the improper conduct towards steve
Stoud and Maggie McNamara continue after they filed
their EEOC Complaint?

A. Correct.

Q. And is it fair to say that Arnold and
Warren were not happy with what Stoud and McNamara
were saying, that they were working in a hostile work
environment and being retaliated against?

A. I can't recall the exact conversations
on that.

Q. When you would confront Arnold about
doing -- about improperly dealing with Stoud, what
was her response?

A. I'm a Commissioner, I'll do what I want
to do.

QO. Did you talk to her that she was

exposing the County to unnecessary litigation?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
BP WD NYO

CO wT D Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

nase 3:17-cy-02183-MEM Document 46-4 Filed 05/21/19 Page 54 of 56

 

 

53
MR. HAILSTONE: I object to the
form.
BY MR. KARAM:
Q. Did you warn her that she's exposing

the County to a lawsuit and hostile work environment
complaints and retaliation complaints.
A. I warned her that her actions could

lead to legal liabilities for the County.

Q. And what was her response to that?

A. She really didn't say much to me.

Q. She didn't say much to you?

A. No.

Q. How do you get along with Commissioner
Arnold?

A. Hot and cold.

Q. And now I'm going to get into a little

bit of politics because I don't understand much of
it up there.
When you run as a Commissioner, I know

the first time you ran you said you ran on your own?

A. Yes,

QO. The next time you ran, did you run as a
team?

A. No.

Q. You always run on your own?

 

KEYSTONE COURT REPORTING AGENCY, INC.

 

 
WO NM EB

Oo NS DD On

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-02183-MEM Document 46-4 Filed 05/21/19 Page 55 of 56

 

54
A. Yes,

Q. Historically in Susquehanna County, is
that how it's been, people running on their own for
Commissioner?

A. Yes.

MR. KARAM: That's it.
MR. HAILSTONE: No questions.
I just want to Clarify on the

record, that I represent the Defendants,

Susquehanna County. I don't remember

Commissioner Hall outside of his

position as Commissioner. And the

statements he made today, personal

opinions, don't reflect on the

Defendant, Susquehanna County.

MR. KARAM: Well, I disagree, that

it doesn't reflect on the Defendant,

Susquehanna County, but I agree that

Jamie is here just representing the

County of Susquehanna, Susquehanna

County.

(At this time the deposition
in the above-captioned matter

was concluded. )

 

 

 

KEYSTONE COURT REPORTING AGENCY, INC.

 
   

-MEM_ Document 46-4 Filed 05/21/19 Page 56 of 56

 

 
   

CERTIPFgq CATE

  

I, Kathleen Hughes,a Notary Public in and
for Luzerne County, Pennsylvania, do hereby certify
that the deposition was reported in machine
Shorthand by me, that the said witness was duly
Sworn/affirmed by me, that the transcript was

 
   
     
   

  
  
  

 

  

Nor a relative or

y attorney or counsel connected with

the action, nor financially interested in the
action,

 

   

  

KATHLEEN HUGHES
KEYSTONE COURT REPORTING AGENCY, INC,
4099 BIRNEY AVENUE, SUITE 9

MOOSIC, PENNSYLVANIA 18507

 
    
 

  
 
    
  

 

 
